Citation Nr: 1039282	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable disability rating for status post 
septoplasty with history of nasal fracture, currently rated as 
noncompensable, from April 25, 2007. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1994 to January 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously remanded by the Board in March 2010.

In a March 2010 rating decision (per the Board's March 2010 
decision), the RO assigned a rating of 10 percent for the 
Veteran's status post septoplasty with history of nasal fracture 
for the period from January 20, 2007, through April 24, 2007.  As 
the maximum schedular rating was assigned under 38 C.F.R. § 4.97, 
Diagnostic Code 6502, this period of time is no longer on 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

From April 25, 2007, the Veteran's status post septoplasty with 
history of nasal fracture has not been manifested by complete 
obstruction of one nasal passage or more than 50 percent 
obstruction on both sides.


CONCLUSION OF LAW

The criteria for a compensable disability rating for status post 
septoplasty with history of nasal fracture has not been met for 
the period from April 25, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 
4.97, Diagnostic Code 6502 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in June 2007.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence, as well as information regarding disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO provided the appellant with additional notice 
in December 2007.

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from a 
rating decision granting service connection and assigning an 
initial rating.  Consequently, Vasquez-Flores is inapplicable.  
Nevertheless, the RO provided the appellant additional notice by 
a letter dated in June 2008.  The Board also notes that the 
United States Court of Appeals for the Federal Circuit recently 
vacated the holding of the Veteran's Court in Vazquez-Flores, 
which required the VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Nevertheless, the Veteran was provided Vasquez-Flores notice in 
July 2008.  His claim was readjudicated in March 2010 via an RO 
rating decision, as well as subsequent supplemental statements of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).   

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records and VA treatment records are on file.  
There is no indication of available, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in June 2007 and May 
2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports are thorough and contain sufficient 
information to decide the issue on appeal.  Thus, the Board finds 
that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal, and the appellant 
is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Briefly, the Veteran contends that the severity of his service-
connected status post septoplasty with history of nasal fracture 
warrants a compensable disability rating for the period from 
April 25, 2007.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected nasal disability has been rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under Diagnostic 
Code 6502, a maximum rating of 10 percent is assigned for 
traumatic nasal septum deviation with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on one 
side.  Where no noncompensable rating is specifically provided by 
the Schedule, a zero percent rating is assigned when the criteria 
for a compensable rating are not met. 38 C.F.R. § 4.31.

Factual Background and Analysis

Briefly, the Veteran contends that he is entitled to a 
compensable rating for service-connected status post septoplasty 
with history of nasal fracture warrants a compensable disability 
rating for the period from April 25, 2007.  The Board notes that 
a March 2010 RO decision assigned the Veteran a 10 percent 
disability rating under Diagnostic Code 6502 for the period from 
January 20, 2007 through April 24, 2007.

The Veteran was afforded a VA examination in June 2007.  The 
examiner did not review the Veteran's claims file.  At that time, 
the examiner noted postoperative changes on the nasal septum with 
some postoperative edema persisting.  The examiner noted a focus 
of what appeared to be a granulation tissue partially obstructing 
the right nasal airway at the posterior portion of the septum.  
Superiorly, the dorsal septum continued to deviate to the right.  
The examiner determined the total obstruction to be 50 percent on 
the right side and 0 percent on the left.  The examiner diagnosed 
the Veteran with history of nasal fracture status post 
septoplasty in 2007.  The examiner noted that the Veteran was 
early in the postoperative course and continued to have some 
swelling.  The examiner stated that there was improvement in the 
Veteran's breathing; however, some postoperative granulation 
tissue was obstructing the Veteran's airway.  The examiner notes 
that the Veteran will likely need to undergo some local cautery 
or excision.

In January 2008, the Veteran submitted a statement with his 
notice of disagreement.  He noted that once his right passage 
healed, the cartilage in his nostril curved back to the original 
position, resulting in the complete obstruction that he had prior 
to the surgery.  He noted that the only nostril he could breathe 
out of was his left.

The Board notes that a February 2008 VA treatment record states 
that the Veteran was status post septal repair, and that his 
nasal passage was apparently still blocked.  In February 2008, 
the Veteran was also provided a consultation from the VA Head and 
Neck Surgery clinic in order to address his septoplasty.  The 
Veteran provided a history of initial improvement after the April 
25, 2007 septoplasty, but then the return of nasal symptoms.  
After examination, the physician found no audible whistling, 
superior anterior septum bowed to the right, some whitish mucopus 
between right middle turb and septum, inferior airway patent on 
right, widely patent airway the left, no septal perforation 
visualized, no exterior nasal valve collapse on either side, and 
cottle maneuver positive on the left and negative on the right.  
The physician diagnosed the Veteran with significant superior 
anterior deviation after septoplasty.  The physician noted, that 
given the Veteran's significant symptomatic complaints, the 
Veteran was offered revision septoplasty.

Per the Board's March 2010 remand instructions, the Veteran was 
afforded a subsequent VA examination in May 2010.  The examiner 
reviewed the Veteran's claims file.  The examiner noted that the 
Veteran underwent septoplasty and inferior turbinate reduction in 
April 2007, and that the surgery was complicated by post-
operative epistaxis.  During the examination, the Veteran 
reported that there was no change in his nasal obstruction post-
operatively, and that there had been no change since 2007.  The 
examiner noted that the Veteran has been seen in the VA Head and 
Neck Surgery clinic in April 2010, and that he was started on 
nasal steroids and nasal irrigation.  At that time, the Veteran 
was also offered a revision open septorhinoplasty with spreader 
grafts; however, the Veteran declined to undergo revision 
surgery.  The Veteran reported that he has to sleep on his right 
side to breathe at night, and that he frequently has to mouth 
breathe.  The Veteran reported using Breathe-Right strips to help 
him breathe better when he exercised.  The Veteran denied any 
other impairment in his occupational functioning or ability to 
perform daily activities.  After examination, the examiner found 
the Veteran's septum to be severely deviated to the right.  The 
examiner found the Veteran's right nasal passageway to be 75 
percent obstructed.  There was no inferior turbinate hypertrophy 
or nasal polyps visualized on anterior rhinoscopy.  The nasal 
mucosa was pale and boggy with clear rhinorrhea present.  Cottle 
maneuver was positive on the right.  The examiner ultimately 
diagnosed the Veteran with 75 percent right nasal obstruction due 
to a nasal fracture from 1994, which was unchanged following 
septoplasty and inferior turbinate reduction in 2007.

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected status post 
septoplasty with history of nasal fracture is more severe than 
the assigned disability rating reflects.  Medical evidence 
generally is required to probatively address questions requiring 
medical expertise; lay assertions do not constitute competent 
medical evidence for these purposes.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions may serve to support 
a claim by supporting the occurrence of lay-observable events or 
the presence of symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board has considered the 
Veteran's contentions carefully.  In this case, competent medical 
evidence offering detailed medical findings and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the Veteran's 
service-connected status post septoplasty with history of nasal 
fracture.

To meet the criteria for a 10 percent rating, the evidence must 
show traumatic nasal septum deviation with 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  Although the 
Veteran's medical records document some obstruction of the nasal 
passage, his service-connected disability has not resulted in 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Significantly, during the May 
2010 VA examination, the Veteran's right nasal passageway was 
found to be 75 percent obstructed, which is not complete 
obstruction.  In addition, the medical evidence does not show 50 
percent or more obstruction of the Veteran's left nasal passage.

In sum, the Board finds that the preponderance of the evidence is 
against finding that the Veteran is entitled to a compensable 
disability rating for his service-connected status post 
septoplasty with history of nasal fracture for the period from 
April 25, 2007.  In addition, the Board notes that the Veteran 
has not at any time shown manifestations that would warrant a 
compensable rating from April 25, 2007.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected disability 
on the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in Diagnostic Code 
6502.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The Veteran may always initiate a claim for 
an increased rating

(CONTINUED ON NEXT PAGE)


in the future if there is an increase in the severity of his 
status post septoplasty with history of nasal fracture.


ORDER

Entitlement to a compensable disability rating for status post 
septoplasty with history of nasal fracture for the period from 
April 25, 2007 is not warranted.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


